DORÉ, Judge.
This is a companion case to the case of Courville v. Globe Indemnity Co., La.App., 63 So.2d 446, in which a decision is being handed down this date. The cases were heard and disposed of together in the trial court and also in this court. After Alexson Courville (whose widow was plaintiff in the other case) was shot on March 11, 1950 the Town of Basile was without a night watch-. man until April 14, 1950 and at that time Rene Aguillard was hired for the job. But on the night of July 23, 1950, while he was acting within the course and scope of his employment as night watchman an automobile accident occurred within the town limits and as Aguillard was standing by the scene directing traffic around the wreck-. ed cars he was struck by another car and received injuries that caused his death on July 24th. The defendant denied liability here too, on the ground that the deceased was an officer and so not covered by compensation statute.
For the reasons given in the Courville case, the judgment of the lower court in favor of plaintiff is affirmed.